            Case 2:20-cv-03561-ER Document 5 Filed 08/19/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY JOHN VENERI, JR.,                   :
    Petitioner,                             :
                                            :
       v.                                   :      CIVIL ACTION NO. 20-CV-3561
                                            :
COMMONWEALTH OF                             :
PENNSYLVANIA,                               :
    Respondent.                             :

                                           ORDER

       AND NOW, this 19th day of August, 2020, upon consideration of Plaintiff Anthony John

Veneri, Jr.’s Motion to Proceed In Forma Pauperis (ECF No. 3), and pro se Petition for a Writ

of Mandamus (ECF No. 1) it is ORDERED that:

       1.     Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.     The Petition for a Writ of Mandamus is DEEMED filed.

       3.     The Petition for a Writ of Mandamus is DISMISSED WITH PREJUDICE as

frivolous for the reasons in the Court’s Memorandum.

       4.     The Clerk of Court shall CLOSE this case.

                                            BY THE COURT:

                                            _/s/ Eduardo C. Robreno __
                                            EDUARDO C. ROBRENO, J.
